Affirmed and Memorandum Opinion filed September 20, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00984-CR
                                    ____________

                           LEANDREW RAY, JR., Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 228th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1318262



                      MEMORANDUM                    OPINION

       Appellant entered a plea of guilty to aggravated assault with a deadly weapon. On
November 7, 2011, the trial court sentenced appellant to confinement for forty years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed a
timely notice of appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the record was provided
to him. As of this date, appellant has not filed a pro se response to counsel’s brief.

       We have carefully reviewed the record and counsel’s brief, and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record. A
discussion of the brief would add nothing to the jurisprudence of the state. We are not to
address the merits of each claim raised in an Anders brief or a pro se response when we
have determined there are no arguable grounds for review. See Bledsoe v. State, 178
S.W.3d 824, 827-28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             2